Exhibit 10.1

 

PRAECIS PHARMACEUTICALS INCORPORATED

 

Form of

Incentive Stock Option Agreement

 

PRAECIS PHARMACEUTICALS INCORPORATED, a Delaware corporation (the “Company”),
hereby grants as of this [DATE], to [NAME] (the “Employee”), an option to
purchase a maximum amount of [NUMBER OF SHARES] shares of its common stock, par
value $.01 per share (“Common Stock”), at the price of $[EXERCISE PRICE] per
share.  To the extent the option granted hereby is exercisable pursuant to the
terms hereof, such option may be exercised for a period of up to ten years from
the date granted.  The option granted hereby is subject to the following terms
and conditions:

 

1.                                       Grant Under Third Amended and Restated
1995 Stock Plan.  This option is granted pursuant to and is governed by the
Company’s Third Amended and Restated 1995 Stock Plan (as it may be amended from
time to time, the “Plan”) and, unless the context otherwise requires, terms used
herein shall have the same meaning as in the Plan.

 

2.                                       Grant as Incentive Stock Option; Other
Options.  This option is intended to qualify as an incentive stock option under
Section 422(b) of the Internal Revenue Code of 1986, as amended (the “Code”), to
the full extent permitted thereunder and is otherwise a non-qualified stock
option.  This option is in addition to any other options heretofore or hereafter
granted to the Employee by the Company.

 

3.                                       Extent of Option If Employment
Continues.  So long as the Employee continues to be employed by the Company,
this option shall become fully exercisable after a period of [NUMBER OF YEARS]
years in accordance with the incentive stock option vesting schedule set forth
in Annex A to this Agreement.

 

[INSERT FOR ALL EXECUTIVE OFFICER GRANTS AND EMPLOYEE  ANNUAL RELOAD GRANTS -
Notwithstanding the foregoing, this option shall automatically become fully
vested and exercisable immediately upon the termination of the Employee’s
employment upon, or within a one-year period following, a “Change of Control”
either by (i) the Company, other than for “Cause” or (ii) the Employee for “Good
Reason” (as such terms are defined herein).

 

A “Change of Control” shall occur or be deemed to have occurred if:

 

(i) any individual, entity or “person” (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than the Company, any trustee or other fiduciary holding
securities under an employee

 

--------------------------------------------------------------------------------


 

benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of Company in substantially the same proportion as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities entitled to vote generally
for the election of directors;

 

(ii) individuals who, as of the date hereof, constitute the Company’s Board of
Directors (as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute a majority of the Company’s Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board;

 

(iii) the stockholders of the Company approve a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
entity or entities (whether or not the Company would be the surviving
corporation), other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation representing (either by remaining outstanding or by being
converted into or exchanged for voting securities of the surviving entity or any
parent thereof), immediately after such merger or consolidation, more than 50%
of the combined voting power of the voting securities of such surviving entity
or any parent thereof entitled to vote generally for the election of directors;
or

 

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

“Cause” shall mean: (i) the Employee’s substantial and continuing willful
failure to perform his or her assigned duties (other than any such failure
resulting from incapacity due to injury or physical or mental illness), which
failure is not cured within 30 days after a written demand for substantial
performance is delivered to the Employee by the Company at the direction of the
Company’s Board of Directors which specifically identifies the manner in which
the Employee has not substantially performed his or her assigned duties, and
provided the Employee has had a reasonable opportunity, after receipt of such
written demand, to be heard (and to be represented by counsel) at a meeting of
the Company’s Board of Directors, or (ii) (A) the Employee’s conviction of a
felony (other than unintentional motor vehicle felonies) or (B) the Employee’s
engaging in gross misconduct

 

2

--------------------------------------------------------------------------------


 

which is materially and demonstrably injurious to the Company, provided (in the
case of this clause (B)) the Employee has received written notice from the
Company at the direction of the Board of Directors specifically identifying the
acts or omissions constituting such gross misconduct and the Employee has had a
reasonable opportunity, after receipt of such notice, to be heard (and to be
represented by counsel) at a meeting of the Company’s Board of Directors.  For
purposes of this definition, no act or failure to act shall be considered
“willful” unless it is done, or omitted to be done, in bad faith or without
reasonable belief that the action or omission was in the best interests of the
Company.

 

“Good Reason” shall mean: (i) any adverse and material alteration or diminution
in the Employee’s position, title or responsibilities as they existed
immediately prior to the Change of Control, if the Company does not remedy such
alteration or diminution within 30 days following notice from the Employee; (ii)
the Company’s material reduction of the Employee’s annual base salary or
targeted bonus opportunity, in each case as in effect immediately prior to the
Change of Control; or (iii) relocation of the Company’s offices at which the
Employee is employed immediately prior to the Change of Control which increases
the Employee’s daily commute by more than 50 miles on a round trip basis.]

 

All of the foregoing rights are subject to Articles 4 and 5, as appropriate, if
the Employee ceases to be employed by the Company [(except as provided above in
connection with certain terminations of employment upon or after a Change of
Control of the Company)] or dies or becomes disabled while in the employ of the
Company.

 

4.                                       Termination of Employment.  If the
Employee ceases to be employed by the Company, [except as provided in
Article 3,] no further installments of this option shall become exercisable and,
except as provided in Article 5, this option shall terminate after the passage
of ninety (90) days from the date employment ceases, but in no event later than
the scheduled expiration date.  In such a case, the Employee’s only rights
hereunder shall be those which are properly exercised before the termination of
the option.

 

5.                                       Death; Disability.  If the Employee
dies while in the employ of the Company, this option may be exercised, to the
extent of the number of shares with respect to which the Employee could have
exercised it on the date of his or her death, by his or her estate, personal
representative or beneficiary to whom this option has been assigned pursuant to
Article 9, at any time within 180 days after the date of death, but not later
than the scheduled expiration date.  If the Employee ceases to be employed by
the Company by reason of his or her disability (as defined in the Plan), this
option may be exercised, to the extent of the number of shares with respect to
which the Employee could have exercised it on the date of the termination of his
or her employment, at any time within 180 days after such termination, but not
later than the scheduled expiration date.  At the expiration of such 180-day
period or the scheduled expiration date, whichever is the earlier, this option

 

3

--------------------------------------------------------------------------------


 

shall terminate and the only rights hereunder shall be those as to which the
option was properly exercised before such termination.

 

6.                                       Partial Exercise.  Exercise of this
option up to the extent above stated may be made in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and, absent the provisions of
this Article 6, a fractional share would be required to be issued to permit the
Employee to exercise completely such final installment.  Any fractional share
with respect to which an installment of this option cannot be exercised because
of the limitation contained in the preceding sentence shall remain subject to
this option and shall be available for later purchase by the Employee in
accordance with the terms hereof.  No fractional share shall be issued under the
Plan and the Employee shall receive from the Company cash in lieu of such
fractional shares.

 

7.                                       Payment of Price.  The option price is
payable in United States dollars and may be paid (i) in cash, (ii) by check,
(iii) at the discretion of the committee, by delivery of shares of Common Stock
(the value of which for this purpose shall be determined by the Committee), (iv)
at the discretion of the Committee, by delivery of the Employee’s personal
recourse note bearing interest payable not less than annually at no less than
100% of the lowest applicable Federal rate, as defined in Section 1274(d) of the
Code, or (v) subject to clauses (iii) and (iv), by any combination of the
foregoing, equal in amount to the option price.

 

Notwithstanding the foregoing, the Employee may not pay any part of the exercise
price hereof by transferring Common Stock to the Company if such Common Stock is
both subject to a substantial risk of forfeiture and not transferable within the
meaning of Section 83 of the Code.  If the Employee delivers a personal recourse
note as provided above, the Employee shall concurrently execute and deliver to
the Company a pledge agreement in a form reasonably satisfactory to the Company,
together with a stock certificate or certificates representing shares of Common
Stock (having an aggregate fair market value (as determined by the Committee)
equal as of the date of exercise to at least the value of the principal amount
of the note), duly endorsed or accompanied by a stock power or powers duly
endorsed, to secure the Employee’s obligations under such personal recourse
note.

 

8.                                       Method of Exercising Option.  Subject
to the terms and conditions of this Agreement, this option may be exercised by
written notice to the Company, at the principal executive office of the Company
at 830 Winter Street, Waltham, MA 02451-1420, or such other address at which the
principal executive offices of the Company are located, or to such transfer
agent as the Company shall designate.  Such notice shall state the election to
exercise this option and the number of shares in respect of which it is being
exercised and shall be signed by the person or persons so exercising this
option.  Such

 

4

--------------------------------------------------------------------------------


 

notice shall be accompanied by payment of the full purchase price of such
shares, and the Company shall deliver a certificate or certificates representing
such shares as soon as practicable after the notice shall be received.  The
certificate or certificates for the shares as to which this option shall have
been so exercised shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Employee
and if the Employee shall so request in the notice exercising this option, shall
be registered in the name of the Employee and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising this option.  In the event this option
shall be exercised pursuant to Article 5 hereof by any person or persons other
than the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this option.  All shares that shall
be purchased upon the exercise of this option as provided herein shall be fully
paid and non-assessable.

 

9.                                       Option Not Transferable.  This option
is not transferable or assignable except by will or by the laws of descent and
distribution, or as otherwise permitted by the Committee in its sole
discretion.  During the Employee’s lifetime, only the Employee or his or her
guardian or legal representative can exercise this option.

 

10.                                 No Obligation to Exercise Option.  The grant
and acceptance of this option imposes no obligation on the Employee to exercise
it.

 

11.                                 No Obligation to Continue Employment.  The
Company and any Related Corporation (as defined in the Plan) are not by the Plan
or this option obligated to continue the Employee in employment.

 

12.                                 No Rights as Stockholder until Exercise. 
The Employee shall have no rights as a stockholder with respect to shares
subject to this Agreement until a stock certificate therefore has been issued to
the Employee and is fully paid for.  Except as is expressly provided in the Plan
with respect to certain changes in the capitalization of the Company, no
adjustment shall be made for dividends or similar rights for which the record
date is prior to the date such stock certificate is issued.

 

13.                                 Capital Changes and Business Successions. 
The Plan contains provisions covering the treatment of options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.  In general, you
should not assume that options necessarily would survive the acquisition of the
Company.  In particular, without affecting the generality of the foregoing, it
is understood that for the purposes of Articles 3 through 5 hereof, both
inclusive, employment by the Company includes employment by a Related
Corporation as defined in the Plan.

 

5

--------------------------------------------------------------------------------


 

14.                                 Early Disposition.  The Employee agrees to
notify the Company in writing immediately after the Employee makes a
Disqualifying Disposition of any Common Stock received pursuant to the exercise
of this option.  A Disqualifying Disposition is any disposition (including any
sale) of such Common Stock before the later of (a) two years after the date the
Employee was granted this option or (b) one year after the date the Employee
acquired Common Stock by exercising this option.  If the Employee has died
before such stock is sold, these holding period requirements do not apply and no
Disqualifying Disposition can occur thereafter.  The Employee also agrees to
provide the Company with any information which it shall request concerning any
such disposition.  The Employee acknowledges that he or she will forfeit the
favorable income tax treatment otherwise available with respect to the exercise
of this incentive stock option if he or she makes a Disqualifying Disposition of
the stock received on exercise of this option.

 

15.                                 Withholding Taxes.  If the Company in its
discretion determines that it is obligated to withhold tax with respect to a
Disqualifying Disposition (as defined in Article 14) of Common Stock received by
the Employee on exercise of this option, the Employee hereby agrees that the
Company may withhold from the Employee’s wages the appropriate amount of
federal, state and local withholding taxes attributable to such Disqualifying
Disposition.  If any portion of this option is treated as a Non-Qualified
Option, the Employee hereby agrees that the Company may withhold from the
Employee’s wages the appropriate amount of federal, state and local withholding
taxes attributable to the Employee’s exercise of such Non-Qualified Option.  At
the Company’s discretion, the amount required to be withheld may be withheld in
cash from such wages, or (with respect to compensation income attributable to
the exercise of this option) in kind from the Common Stock otherwise deliverable
to the optionee on exercise of this Option.  The Employee further agrees that,
if the Company does not withhold an amount from the Employee’s wages sufficient
to satisfy the Company’s withholding obligation, the Employee will reimburse the
Company on demand, in cash, for the amount underwithheld.

 

16.                                 No Exercise of Option if Employment
Terminated for Misconduct.  If the employment of the Employee is terminated for
“Misconduct,” this option shall terminate on the date of such termination of
employment and shall thereupon not be exercisable to any extent whatsoever. 
“Misconduct” is conduct, as determined by the Company’s Board of Directors,
involving one or more of the following:  (i) the substantial and continuing
failure of the Employee to render services to the Company in accordance with his
or her assigned duties; (ii) disloyalty, gross negligence, dishonesty or breach
of fiduciary duty to the Company; (iii) the commission of an act of
embezzlement, fraud, disloyalty, dishonesty or deliberate disregard of the rules
or policies of the Company which results in loss, damage or injury to the
Company, whether directly or indirectly; (iv) the unauthorized disclosure of any
trade secret or confidential information of the Company; or (v) the commission
of an act which constitutes unfair competition with the Company or

 

6

--------------------------------------------------------------------------------


 

which induces any customer of the Company to break a contract with the Company. 
In making such determination, the Board of Directors shall act fairly and in
utmost good faith and shall give the Employee an opportunity to appear and to be
heard at a hearing before the Board of Directors and present evidence on his or
her behalf.  For the purposes of this Article 16, termination of employment
shall be deemed to occur when the Employee receives notice that his or her
employment is terminated.  [Notwithstanding the foregoing, immediately upon a
Change of Control, this Section 16 shall automatically cease to be of any force
or effect, and, accordingly, no termination of the Employee’s employment with
the Company upon or after a Change of Control will be, or will be deemed to be,
a termination for Misconduct for the purposes of this Article 16.]

 

17.                                 Lock-up Agreement.  In the event of an
underwritten public offering of the Company’s securities, the Employee (or any
permitted transferee pursuant to Article 9), whether or not such Employee’s
shares issuable upon exercise of the option granted herein are included in such
registration, hereby agrees not to effect any public sale or distribution,
including any sale pursuant to Rule 144 under the Act, of any shares (other than
as part of such underwritten offering), without the consent of the managing
underwriter(s) for such offering (the “Managing Underwriter”), during a period
commencing on the effective date of such registration and ending 180 calendar
days thereafter, or such lesser period as the Company and the Managing
Underwriter shall reasonably determine is required to effect a successful
offering.

 

18.                                 Incorporation of Plan.  The Plan is hereby
incorporated herein by reference and made a part hereof and the option and this
Agreement are subject to all terms and conditions of the Plan.

 

19.                                 Provision of Documentation to Employee.  By
signing this Agreement or a counterpart hereof, the Employee acknowledges
receipt of a copy of this Agreement and a copy of the Plan.

 

20.                                 Failure to Enforce Not a Waiver.  The
failure of the Company to enforce at any time any provision of this Agreement
shall in no way be construed to be a waiver of such provision or of any other
provision hereof.

 

21.                                 Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflicts of laws provisions thereof.

 

22.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be an original but all of which
shall represent one and the same agreement.

 

7

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Company and the Employee have caused this Agreement to
be executed, and the Employee whose signature appears below acknowledges receipt
of a copy of the Plan incorporated herein by reference and acceptance of an
original copy of the Agreement.

 

 

PRAECIS PHARMACEUTICALS

 

INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Employee

 

 

 

 

 

Print Name of Employee

 

 

 

 

 

Street Address

 

 

 

 

 

City

State

Zip Code

 

 

8

--------------------------------------------------------------------------------